Citation Nr: 1337185	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  09-21 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from October 1973 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which essentially reopened the Veteran's previously denied service connection claim for PTSD and denied this claim on the merits.

The Board observes that, in a January 2006 rating decision, the RO denied the Veteran's claim of service connection for PTSD.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  The Veteran also did not submit any statements relevant to this claim within 1 year of the January 2006 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for PTSD is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As is explained below, new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for PTSD.  This claim also is being granted on the merits.  The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having depression.  The record indicates that the RO denied the Veteran's request to reopen a previously denied claim of service connection for depression most recently in a November 2006 rating decision which was not appealed.  See 38 U.S.C.A. § 7104.  The Veteran also did not submit any statements relevant to this claim within 1 year of the November 2006 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.  Thus, the Board finds that the issues on appeal are as stated on the title page of this decision.


FINDINGS OF FACT

1.  In a rating decision dated on January 24, 2006, and issued to the Veteran on January 30, 2006, the RO denied a claim of service connection for PTSD and the Veteran did not appeal.

2.  The evidence received since the January 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD because it suggests that the Veteran experiences PTSD that is attributable to an in-service personal assault.

3.  The record evidence demonstrates that the Veteran's enlisted performance worsened following an alleged in-service personal assault in approximately February 1976.

4.  The record evidence contains a valid diagnosis of PTSD based on a corroborated in-service stressor.



CONCLUSIONS OF LAW

1.  The January 24, 2006, rating decision, which denied the Veteran's claim of service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence received since the January 2006 RO decision in support of the claim of service connection for PTSD is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence Claim

In January 2006, the RO denied, in pertinent part, the Veteran's claim of service connection for PTSD.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2013).  The Veteran did not initiate an appeal of the January 2006 rating decision and it became final.  The Veteran also did not submit any statements relevant to this claim within 1 year of the January 2006 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claim of service connection for PTSD may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for PTSD when he submitted a letter from his VA treating psychiatrist concerning this disability which was date stamped as received by the RO on July 11, 2008.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2013).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for PTSD, the evidence before VA at the time of the prior final RO decision in January 2006 consisted of the Veteran's service treatment records, his service personnel records, his VA outpatient treatment records, a report of VA examination in March 2003, and his lay statements.  The RO noted that a review of the medical evidence of record showed no confirmed diagnosis of PTSD.  The RO also essentially concluded that the information provided by the Veteran concerning his alleged in-service stressors was too vague to be capable of corroboration.  Thus, the claim was denied.

The newly received evidence includes additional VA outpatient treatment records, including several opinions from a VA psychiatrist who treated the Veteran, the Veteran's lay statements, and his SSA records.  A review of the Veteran's SSA records shows that he is in receipt of SSA disability benefits for osteoarthritis and muscle disorders and not for PTSD.

In a letter dated on July 11, 2008, a VA psychiatrist noted that the Veteran had been treated on the psychiatric unit while hospitalized at a VA Medical Center between June 5-13, 2008, for depression, anxiety, and PTSD.  This VA psychiatrist stated that he had diagnosed and treated the Veteran during this hospitalization.  He also stated that he believed that the Veteran's PTSD was related to active service.  Although the Veteran reported "he had a difficult childhood, characterized by emotional and physical neglect and abuse by his mother and a series of step-fathers during his childhood...the traumatic event which affected him the most occurred while he was serving as a radar operator in the U.S. Army."  The Veteran described this in-service stressor as being physically assaulted by Major Outlaw while his "unit was engaged in a field exercise" under the major's command.  This VA psychiatrist stated:

[The Veteran] reported that Major Outlaw grabbed him by the lapels of his field jacket, shook him, cursed him, and even threatened to kill him.  [The Veteran] stated that he was so unnerved by the incident that he urinated on himself, and he could not stop crying...he really thought that the major was going to kill him 'right then and there.'

The Veteran also had reported that, following this incident, Major Outlaw had been relieved of his command.  The Veteran further reported several post-service traumatic events, including being robbed at gunpoint "while he was working as a convenience store clerk, and he has been a victim of several other life-threatening criminal acts."  The VA psychiatrist stated that, while hospitalized, the Veteran's reported PTSD symptoms included nightmares, "becoming emotionally and physically upset at reminders of trauma," avoidance, "amnesia for aspects of the traumatic events," emotional numbing, sleep disturbance, exaggerated startle response, and hypervigilance.  This psychiatrist concluded that the Veteran's PTSD was related to his in-service personal assault.  The RO interpreted this letter as a request to reopen the Veteran's previously denied claim of service connection for PTSD.

The newly received VA outpatient treatment records (which were associated with the Veteran's claims file after he filed his request to reopen in July 2008) show that, on June 8, 2008, he complained of depression, sleep disturbance, low energy, a lack of motivation, impaired memory and concentration, irritability, some social isolation, sadness, crying spells, feelings of hopelessness, and passive suicidal ideation.  He described in detail the difficulties he was having in raising his children and problems with his living situation.  He reported that "the current bout of depression has persisted for many months but...became worse in the wake of recent events."  A history of prior diagnoses of bipolar disorder and PTSD was reported.  The VA clinician noted that there was little evidence to support a diagnosis of bipolar disorder and stated that the Veteran "may not be the most reliable historian, as he seemed to have many gaps in his memory."  The Veteran again identified being personally assaulted by Major Outlaw during active service as "[a] particularly traumatic event that stands out in [his] mind."  He also identified being robbed at gunpoint and being stabbed several times in the abdomen as traumatic post-service events.  A long history of alcohol abuse followed by periods of sobriety was reported.  

Mental status examination of the Veteran in June 2008 showed he "seemed rather drowsy," slow speech, slowed and diminished movements, poor eye contact, "a rather poor memory for the dates of past events," logical and linear thought processes, soft speech "with a gravelly voice which was at times choked with emotion as he talked about his circumstances," good judgment, no active suicidal ideation, and no evidence of psychotic symptoms or homicidal ideation.  The impressions included PTSD.  The Veteran was admitted to the VA Medical Center for inpatient psychiatric treatment.

The Veteran submitted records from a Vet Center in support of his claim to reopen on July 23, 2008.  A review of these records shows that, in a January 2006 letter, B.E., MA, stated that the Veteran "was depressed, teary, and confused."  The Axis I diagnosis was major depressive disorder "of a chronic nature but without psychotic symptoms."  In an October 2007 letter, B.E., MA, stated that the Veteran "suffers from the symptoms of Posttraumatic Stress Disorder (PTSD) of a chronic nature" and continued to receive treatment at a Vet Center.  It was noted that the Veteran had responded well to treatment.  The Axis I diagnoses included major depressive disorder "of a chronic nature but without psychotic symptoms" and PTSD.  In a November 2007 letter, B.E., MA, stated that the Veteran had been seen at a Vet Center since 2005.  "He continues to experience[] some issues that stem from his bad experiences while on active duty in the military and receives treatment for Posttraumatic Stress Disorder."

In a September 2008 letter, the Veteran's treating VA psychiatrist stated that the Veteran had been hospitalized at a VA Medical Center from September 3-11, 2008, for treatment of PTSD and depression.

In a January 2009 letter, the Veteran's treating VA psychiatrist stated that he initially met the Veteran when he was hospitalized at a VA Medical Center in June 2008.  "During that stay, [the Veteran] described to me the struggles that he has endured over the years which he relates in part to traumatic experiences he suffered while serving in the U.S. Army."  This clinician again described the alleged in-service personal assault of the Veteran by Major Outlaw.  This clinician stated that, prior to this alleged incident, the Veteran's enlisted performance showed "exceptional leadership capabilities.  After the confrontation [with Major Outlaw], however, his performance evaluations were lackluster."  This clinician concluded that the Veteran's enlisted performance "indicate a dramatic decline in his motivation and enthusiasm for military service" following the alleged in-service personal assault by Major Outlaw.  This clinician also stated:

Several events subsequent to [the Veteran's] military service could individually account for his diagnosis of Posttraumatic Stress Disorder (PTSD).  However, the clarity of [the Veteran's] recollection of, and the emotional anguish evoked by, the memory of his encounter with Major Outlaw leads me to believe that this was a pivotal event in [the Veteran's] psychiatric history.  In my opinion, [the Veteran's] confrontation with Major Outlaw constitutes the basis for a diagnosis of PTSD.

This clinician concluded, "It is my belief that [the Veteran] suffers from PTSD which is at least in part related to traumatic experiences he endured during his period of military service."

With respect to the Veteran's application to reopen his previously denied service connection claim for PTSD , the Board notes that the evidence which was of record at the time of the prior final RO decision in January 2006 showed no diagnosis of PTSD nor any information regarding any alleged in-service stressor(s) which, in the Veteran's view, had caused or contributed to his PTSD.  The newly received evidence indicates that the Veteran has been diagnosed as having PTSD.  It also contains information regarding the Veteran's alleged in-service personal assault by Major Outlaw which, in his view, caused or contributed to his PTSD.  

The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly received evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since January 2006 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to unestablished facts necessary to substantiate the claim of service connection for PTSD and raises a reasonable possibility of substantiating it.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for PTSD is reopened.  

Having reopened the Veteran's previously denied service connection claim for PTSD , the Board will proceed to adjudicate this claim on the merits.


Service Connection for PTSD

The Veteran contends that he incurred PTSD during active service.  He specifically contends that he was assaulted by another soldier whom he identified as Major Outlaw and this in-service personal assault caused or contributed to his PTSD.  He also contends that his enlisted performance declined considerably after this alleged in-service personal assault.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

If, however, a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor.  Examples of such evidence include, but are not limited to, statements from family members, and evidence of behavior changes following the claimed assault.  38 C.F.R. § 3.304(f)(3).  In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to personal assault PTSD claims.  In particular, the Court held in Patton that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  The Board notes that M21-1, Part III, Chapter 5, has been rescinded and replaced, in relevant part, by M21-1MR, Part III, Subpart iv, Chapter 4, Section H30.  See generally M21-1MR, Part III, Subpart iv, Chapter 4, Section H30.

These M21-1MR provisions on personal assault PTSD claims require that, in cases where available records do not provide objective or supportive evidence of the alleged in-service stressor, it is necessary to develop for this evidence.  As to personal assault PTSD claims, more particular requirements are established regarding the development of "alternative sources" of information as service records may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  See M21-1MR, Part III, Subpart iv, Chapter 4, Section H30b.  Further, the relevant provisions of M21-1MR indicate that behavior changes that occurred around the time of the incident may indicate the occurrence of an in-service stressor and that "[s]econdary evidence may need interpretation by a clinician, especially if the claim involves behavior changes" and "[e]vidence that documents behavior changes may require interpretation in relation to the medical diagnosis by a neuropsychiatric physician".  See M21-1MR, Part III, Subpart iv, Chapter 4, Section H30c.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because PTSD is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

In addition to the record evidence discussed above, the Veteran's available service treatment records show that, at his enlistment physical examination in October 1973, clinical evaluation of the Veteran was completely normal.  He reported a pre-service history of depression or excessive worry.  The in-service examiner stated that the Veteran reported that he "worries sometimes [and has] family conflicts." 

At his separation physical examination in June 1976, prior to his separation from service in October 1976, clinical evaluation of the Veteran was completely normal.  Although it appears that he initially checked "Yes" in reporting an in-service history of depression or excessive worry, he crossed out this checked box, initialed it, and then checked "No" on the medical history report form completed as part of this examination.  

In a "Statement Of Medical Condition," dated in October 1976, the Veteran certified that there had been no change in his medical condition since his separation physical examination which had occurred more than 3 working days prior to his departure from his place of separation.

The Veteran's available service personnel records show that, in an "Enlisted Evaluation Report" form for the reporting period of May to August 1974, the Veteran received outstanding or excellent ratings in all characteristics including adaptability, attitude, initiative, leadership, responsibility, and duty performance.  The Veteran's rater stated, "Displays outstanding military traits and abilities, performs his duties in a very superior manner."  The Veteran was recommended for promotion ahead of his contemporaries.

For the reporting period of February to April 1975, the Veteran's "Enlisted Evaluation Report" indicates that he was rated outstanding in all characteristics.  The Veteran's rater stated that the Veteran was a conscientious leader "who will go far is he is put in the right segment of the U.S. Army...[H]e would rather be a military policeman and he would benefit the Army much more if was transferred into an [military occupational specialty (MOS)] to which he would be willing to make a career."  The Veteran was recommended for promotion ahead of his contemporaries.

For the reporting period of May to December 1975, the Veteran received ratings in all "duty performance traits" which indicated that he "ranks with very best" (the highest rating) or was "superior to most" (the next highest rating).  The Veteran's rater stated that he "has shown a will[ing]ness and ability to perform that is outstanding.  He has taken difficult tasks above his grade and has done an outstanding job.  He is very knowledgeable in his MOS and many other non-related fields."  The Veteran's indorser stated that he "has unlimited potential for advancement.  [The Veteran] accepts responsibility with minimal guidance and accomplishes every assigned mission with thoroughness and proficiency."  The Veteran was recommended for promotion "ahead of his contemporaries" and for immediate promotion.

For the reporting period from January to October 1976, the Veteran's "Enlisted Evaluation Report" indicates that he "exceeds or meets duty requirements" in all "duty performance traits."  He was recommended for promotion with his peers.  The Veteran's rater stated:

[The Veteran] meets requirements to fulfill his responsibilities as a [non-commissioned officer (NCO)].  He does his job in an above average manner and carries out orders and instructions with a minimum of supervision.  He shows a below average attitude and enthusiasm in his duties.  His ability to initiate action without direction from others is lacking.  When working with others, he does show a reasonable amount of successful completion of the assigned task.  As an NCO, his personal behavior is lacking in so far as presenting a good example for others to follow.

The Veteran's indorser concurred with this evaluation.

The post-service evidence shows that, on VA outpatient treatment in July 2002, it was noted that the Veteran had a history of a positive PTSD screen.

In a January 2006 statement, the Veteran described the alleged in-service personal assault by Major Outlaw.  

In a July 2006 statement, the Veteran asserted that he and his wife had been threatened by another service member's wife in 1975 while he was on active service.  He also described the alleged in-service personal assault by Major Outlaw.  He asserted that his enlisted performance declined after these in-service incidents.

In an April 2012 letter, the Veteran stated that the alleged in-service personal assault by Major Outlaw occurred "about February 1976."  He also stated that another in-service stressor had occurred when another soldier who was gay had put his arm around him "in his room [and] made [me] insecure around others."  The Veteran stated further that, after he had reported this incident, the soldier who had put his arm around the Veteran had left active service.

Analysis

The Board finds that the evidence supports granting the Veteran's claim of service connection for PTSD.  The Veteran contends that he incurred PTSD as a result of an in-service personal assault by another soldier whom he identified as Major Outlaw.  He also contends that his enlisted performance declined considerably after his alleged in-service personal assault.  The Board finds that the record evidence persuasively suggests that the Veteran experienced an in-service personal assault which caused or contributed to his current PTSD.  The Veteran has reported that his alleged in-service personal assault occurred in approximately February 1976.  As the Veteran's VA treating psychiatrist noted in a January 2009 opinion, it appears that the Veteran's enlisted performance declined in 1976 after the alleged in-service personal assault occurred.  A review of the Veteran's "Enlisted Evaluation Report" for 1975 demonstrates that the Veteran was rated exceptionally highly for his enlisted performance by his rater and indorser; however, his "Enlisted Evaluation Report" for 1976 indicates that he was rated much lower than he had been in 1975.  In fact, it appears that the Veteran's enlisted performance declined in 1976 as the rater for this time period concluded that the Veteran had "a below average attitude and enthusiasm in his duties.  His ability to initiate action without direction from others is lacking."  This rater also concluded in 1976 that the Veteran's "personal behavior is lacking in so far as presenting a good example for others to follow."  After reviewing these records, the Veteran's VA treating psychiatrist concluded in January 2009 that they "indicate a dramatic decline in his motivation and enthusiasm for military service."  The Board agrees, finding that the Veteran's in-service personal assault in approximately February 1976 has been corroborated by the decline in his enlisted performance noted in his service personnel records.  See also M21-1MR, Part III, Subpart iv, Chapter 4, Section H30c.

The record evidence also demonstrates that the Veteran has been diagnosed as having PTSD based on his corroborated stressor of an in-service personal assault by another soldier whom the Veteran identified as Major Outlaw.  The Veteran's VA treating psychiatrist has submitted multiple opinions in which he diagnosed the Veteran as having PTSD based on his corroborated stressor of an in-service personal assault by another soldier whom the Veteran identified as Major Outlaw.  This clinician acknowledged in July 2008 that the Veteran reported that "he had a difficult childhood, characterized by emotional and physical neglect and abuse by his mother and a series of step-fathers during his childhood...[but] the traumatic event which affected him the most occurred while he was serving as a radar operator in the U.S. Army."  The Veteran described his in-service stressor in July 2008 as being physically assaulted by Major Outlaw while his "unit was engaged in a field exercise" under the major's command.  The Veteran's VA treating psychiatrist concluded in July 2008 that the Veteran's PTSD was related to his in-service personal assault.  As noted elsewhere, this same clinician subsequently concluded in January 2009 that the Veteran's in-service personal assault caused or contributed to his PTSD because "this was a pivotal event in [the Veteran's] psychiatric history."  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for PTSD is reopened.

Entitlement to service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


